Citation Nr: 1519823	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-35 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel








INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  VA treatment records from 2009 to 2014, the Veteran's August 2014 claim, a July 2014 power of attorney designation, and a June 2014 rating decision are part VBMS.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In October 2007 the Veteran submitted a claim of service connection for high cholesterol.  In a rating decision in June 2014 the RO denied the claim of service connection for sleep apnea.  In August 2014 the Veteran submitted a claim to reopen service connection for sleep apnea along with a claim for specially adapted housing.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.







REMAND

The Veteran was last afforded a VA diabetes examination in July 2009.  In his August 2010 Form 9 appeal he contended that his diabetes mellitus increased in severity.  At the time of his July 2009 VA examination the Veteran was injecting insulin 3 times per day (morning, evening, and at bedtime).  More recently, VA treatment records in April 2014 indicate that he was taking insulin before meals and at bedtime.  Through his representative, he reports that his diabetes now causes him to regulate his activities.  Further, on the July 2009 VA examination there was no visual impairment.  VA treatment records in April 2014 show that the Veteran has nonproliferative diabetic retinopathy in both eyes. 

The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, in the instant case the Veteran should be afforded a VA examination to determine the current level of severity of his service-connected diabetes mellitus.

Lastly, prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2. The AOJ should have the Veteran scheduled for a VA examination to assess the current severity of the service-connected diabetes mellitus.  The Veteran's claims file and a separate copy of this remand must be provided to the examiner for review upon examination.  All indicated tests and studies should be performed.

The examiner should state whether the Veteran's diabetes mellitus requires the following:

(a) insulin, restricted diet, and regulation of activities; OR 

(b) insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider; OR

(c) more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength.

The examiner should also describe the nature and severity of each complication attributable to the diabetes mellitus that is separate from the already service-connected complications, which include diabetic nephropathy with hypertension, coronary artery disease, peripheral neuropathy of the lower extremities, ischemic optic neuropathy of the left eye, erectile dysfunction, and xerosis.  The examiner should specifically evaluate the severity of the nonproliferative diabetic retinopathy in both eyes documented in the April 2014 VA treatment records to include performing a full eye examination with a complete visual field analysis.  The examiner also should address whether the retinopathy is manifested by incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  The examiner is advised that VA regulations define an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

